Case 5:19-cv-02072-MCS-SP Document 43 Filed 09/24/20 Page 1 of 2 Page ID #:613


                                                                            September 24, 2020
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA



 In the Matter of the Creation of the     )
 Calendar                                 )             ORDER OF THE CHIEF JUDGE
                                          )
 of                                       )                          20-115
                                          )
 Judge MARK C. SCARSI                     )
                                          )

       Pursuant to the recommended procedure adopted by the Court for the creation of the
 calendar of Judge Mark C. Scarsi,

       IT IS HEREBY ORDERED that the following cases are hereby transferred from the
 calendar of Judge Otis D. Wright, II to the calendar of Judge Mark C. Scarsi:

       2:17-cv-04673-ODW-SHK            Anthony Phillips v. D. Melo Trejos et al
       2:18-cv-03966-ODW-JCx            *SEALED*
       2:18-cv-09313-ODW-MRWx           Texkhan, Inc. v. I Joah et al
       2:19-cv-06602-ODW-Ex             KC and HC, Inc. v. Forever 21, Inc. et al
       2:19-cv-07749-ODW-AFMx           Jeffrey S. ONeil v. California Coastal
                                        Commission
       2:19-cv-09349-ODW-JCx            Vivian Torres v. Target Corporation et al
       2:20-cv-00405-ODW-PLAx           Securities and Exchange Commission v.
                                        Gregory Lamont Drake et al
       2:20-cv-01686-ODW-PLAx           Great American Insurance Company v.
                                        ReGreen, Inc., et al
       2:20-cv-04058-ODW-PVCx           Platinum Tools, LLC v. Simply45, LLC et al
       2:20-cv-04653-ODW-ASx            Christopher Speidel et al v. Martina Markota et
                                        al
       2:20-cv-04805-ODW-JCx            Marsha Lyons v. Mercedes-Benz USA, LLC et
                                        al
       2:20-cv-05114-ODW-PJWx           Guri Gonzalez v. Osborne Liquor, Inc. et al
       2:20-cv-05729-ODW                In Re: Samuel Michael Saber
       2:20-cv-06342-ODW-PJWx           Jason Mamakos v. Provident Life and Accident
                                        Insurance Company
       2:20-cv-06695-ODW-GJSx           Yong Koo v. Sameer Hannoun et al
       2:20-cv-06845-ODW-PVCx           Entesar Najm Abbood Alzuabidi et al v. United
                                        States Department of State et al
Case 5:19-cv-02072-MCS-SP Document 43 Filed 09/24/20 Page 2 of 2 Page ID #:614




 In the Matter of the
 Creation of Calendar for
 District Judge Mark C. Scarsi                                                      2


       2:20-cv-07089-ODW-E        Ceneen Lazaro Brizuela v. Andrew Saul
       2:20-cv-07367-ODW-JPRx     Andrea Hernandez et al v. TriStar Products Inc
                                  et al
       2:20-cv-07675-ODW-PDx      Ricardo Sherfield v. Stater Bros. Markets et al
       2:20-cv-07834-ODW-AFMx     Selane Products, Inc. v. Continental Casualty
                                  Company
       2:20-cv-07882-ODW-GJS      Gary Daniel Ingraham v. Andrew Saul
       2:20-cv-08271-ODW-PVCx     Kenneth Harris v. Crane Co. et al
       5:19-cv-01113-ODW-SHKx     Deloris Finks Todorovski v. Equifax
                                  Information Services, Inc. et al
       5:19-cv-02072-ODW-SPx      Michael Trujillo v. Free Energy Savings
                                  Company, llc




 DATED: September 24, 2020
                                      Chief Judge Philip S. Gutierrez
